978 F.2d 1253
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Judith A. ST. LOUIS, Plaintiff, Appellant,v.COMMERCIAL UNION INSURANCE COMPANY, Defendant, Appellee.
No. 92-1713.
United States Court of Appeals,First Circuit.
November 6, 1992

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MAINE
Marvin H. Glazier and Vafiades, Brountas & Kominsky on brief for appellant.
Paul W. Chaiken, Edith A. Richardson, and Rudman & Winchell on brief for appellee.
D.Me.
AFFIRMED.
Before Selya, Circuit Judge, Higginbotham,* Senior Circuit Judge, Cyr, Circuit Judge.
Per Curiam.


1
We affirm the judgment below on the basis of the magistrate judge's rescript, which correctly interprets the insurance policy.  For two reasons, we reject appellant's newly emergent argument that the policy, so construed, offends public policy.  In the first place, this argument was not raised below, and it is, therefore, waived.   See Clauson v. Smith, 823 F.2d 660, 666 (1st Cir. 1987) (collecting representative First Circuit cases).  We see no reason to exempt this case from the operation of the usual rule.  In the second place, the applicable financial responsibility statute, Me.  Rev. Stat.  Ann. tit. 29, § 787 (West 1978), is the best and clearest expression of Maine's public policy on the point and the insurance policy issued by the defendant, read in the way suggested by the magistrate judge, is in full compliance with that statute.


2
Affirmed. See 1st Cir.  Loc. R. 27.1.



*
 Of the Third Circuit, sitting by designation